DETAILED ACTION
This action is in response to the amendment 08/03/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 8,385,092; (hereinafter Shekhawat) in view of US Pub. No. 2018/0166968; (hereinafter Blum).

Regarding claim 1, Shekhawat [e.g. Figs. 1 and 5] discloses a power semiconductor circuit comprising: two DC voltage terminals [e.g. at upper and lower terminals of capacitor 6]; a half-bridge [e.g. Q1-Q2] connected between the DC voltage terminals, the half-bridge including two series-connected switchgear units [e.g. Q1-Q2]; and a centerpoint [e.g. P]; wherein each switchgear unit comprises a respective power semiconductor switch [e.g. Q1-Q2] or a plurality of parallel-connected power semiconductor switches; an AC voltage terminal [e.g. right terminal of low pass filter 32]; a filter inductor [e.g. Fig. 5; vertical inductor at Low Pass Filter 32; col. 3, lines 53 – 56 recites “Output filter 32 can be a low-pass (LP) filter, and may be implemented with one or more inductors and capacitors, as understood by one of ordinary skill in the art”] connected between the center point of the half-bridge and the AC voltage terminal [e.g. as shown]; a second AC voltage terminal [e.g. N]; a filter capacitor [e.g. at Low Pass Filter 32; col. 3, lines 53 – 56 recites “Output filter 32 can be a low-pass (LP) filter, and may be implemented with one or more inductors and capacitors, as understood by one of ordinary skill in the art”] connected directly between the filter inductor and the second AC voltage terminal [e.g. as shown below; Fig. 5; col. 10, lines 39 – 44 recites “FIG. 5 is a schematic diagram of an exemplary implementation for a low pass filter. Such low pass filter can be used, for example, as the filter 32 of power converter system 10 shown in FIG. 1”]; a respective gate-driver circuit [e.g. 22] for each of the switchgear units; a commutation capacitor [e.g. 6] parallel to the half-bridge; a module controller [e.g. 14, 16, 20]; and a meter [e.g. 18] for determining the current to the AC voltage terminal.

    PNG
    media_image1.png
    474
    459
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    339
    341
    media_image2.png
    Greyscale

Shekhawat fails to disclose wherein the half-bridge, the commutation capacitor, and the gate-driver circuit are arranged on a common homogeneous circuit carrier.
Blum teaches wherein the half-bridge, the commutation capacitor, and the gate-driver circuit are arranged on a common homogeneous circuit carrier [e.g. paragraph 021].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Shekhawat by wherein the half-bridge, the commutation capacitor, and the gate-driver circuit are arranged on a common homogeneous circuit carrier as taught by Blum in order of being able to reduce size.
	Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date to have the half-bridge, the commutation capacitor, and the gate-driver circuit are arranged on a common homogeneous circuit carrier, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “homogeneous” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Regarding claim 3, Shekhawat discloses comprising precisely two parallel-connected half-bridges [e.g. Q1-Q4].

Regarding claim 12, Shekhawat [e.g. Fig. 1] discloses wherein the power semiconductor switches are formed by IGBTs or MOSFETs [e.g. Q1-Q2].

Regarding claim 16, Shekhawat [e.g. Fig. 1] discloses wherein the commutation capacitor includes a first end [e.g. upper] and a second end [e.g. lower], wherein the commutation capacitor is connected in parallel to the half-bridge by: a first connection at a first end of the commutation capacitor to a first end of the half-bridge [e.g. upper]; and a second connection at a second end of the commutation capacitor to a second end of the half-bridge [e.g. lower]; and the commutation capacitor is connected to the second AC voltage terminal at the second end of the commutation capacitor and the second connection [e.g. via Q4].

Claim(s) 2, 4, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhawat in view of Blum and further in view of US Pub. No. 2013/0002227; (hereinafter Ikeda).
Regarding claim 2, Shekhawat fails to disclose comprising precisely one half-bridge.
Ikeda [e.g. Figs. 1 and 9] teaches comprising precisely one half-bridge [e.g. S1a-S1b].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Shekhawat by comprising precisely one half-bridge as taught by Ikeda in order of being able to control a desired AC waveform.

Regarding claim 4, Shekhawat fails to disclose comprising precisely three half-bridges.
	Ikeda [e.g. Figs. 1, 3 and 9 – all figures are part of the same embodiment, see paragraphs 15, 17 and 23] teaches comprising precisely three half-bridges [e.g. 10-U, 10-V and 10-W].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Shekhawat by comprising precisely three half-bridges as taught by Ikeda in order of being able to control a desired AC waveform.

Regarding claim 7, Shekhawat fails to disclose further comprising a thermometer.
Ikeda teaches further comprising a thermometer [e.g. paragraph 073 recites “a temperature sensor to measure a temperature of the FET may be provided so that the threshold Ip is changed in response to the temperature of the FET”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Shekhawat by further comprising a thermometer as taught by Ikeda in order of being able to avoid damage caused by high temperatures.

Regarding claim 13, Shekhawat fails to disclose wherein the power semiconductor switches are formed by wide-bandgap semiconductor switches.
Ikeda [e.g. Figs. 1] teaches wherein the power semiconductor switches [e.g. FET1a, FET1b] are formed by wide-bandgap semiconductor switches [e.g. paragraph 30 recites “The semiconductor switches S1a and S1b in one set are formed of FET1a and FET1b, which are FETs using a wide band-gap semiconductor”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Shekhwat by wherein the power semiconductor switches are formed by wide-bandgap semiconductor switches as taught by Ikeda in order of being able to operate at high temperatures and have a small switching loss Paragraph 05.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhawat in view of Blum.

Regarding claim 5, Shekhawat fails to disclose wherein the commutation capacitor has a capacitance of at most 10 pF.
It should be noted that MPEP 2144.05 (II) states that it is not inventive to discover the optimum or workable ranges when the general conditions are disclosed in the prior art. Since Shekhawat [e.g. Fig. 1], discloses the configuration of the power semiconductor circuit, in particular comprising the commutation capacitor [e.g. 6]  parallel to the half-bridge [e.g. Q1-Q2], it would have been obvious for one of ordinary skill in the art, through routine experimentation, to determine the optimal capacitance of the commutation capacitor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to configure the commutation capacitor to have a capacitance of at most 10 µF, as taught by Shekhawat, in order of being able to have an optimum performance.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhawat in view of Blum and further in view of US Pub.No. 2017/0302151; (hereinafter Snook).

Regarding claim 6, Shekhawat fails to disclose further comprising a meter for measuring a voltage across the commutation capacitor.
	Snook [e.g. Fig. 11] teaches further comprising a meter [e.g. voltage meter] for measuring a voltage across the commutation capacitor [e.g. C1].
It would have been obvious to one having ordinary skill in the art before the effective filing to modify Shekhwat by further comprising a meter for measuring a voltage across the commutation capacitor as taught by Snook in order to efficiently and accurately regulate the voltage to ensure it does not rise above the maximum blocking voltage of the switchgear units, thus improving the overall efficiency and performance of the circuit.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhawat in view of Blum and further in view of US Pub. No. 2013/0182471; (hereinafter Schwarz).

Regarding claim 8, Shekhawat fails to disclose wherein the commutation capacitor and the half-bridge are constructed as a commutation cell.
Schwarz [e.g. Fig. 1] teaches wherein the commutation capacitor [e.g. 6] and the half-bridge [e.g. 10a] are constructed as a commutation cell [e.g. 2; paragraph 12].
It would have been obvious to one having ordinary skill in the art before the effective filing to modify Shekhwat by wherein the commutation capacitor and the half-bridge are constructed as a commutation cell as taught by Schwarz in order to reduce size.

Claim(s) 14 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhawat in view of Blum and further in view of U.S. Publication No. 2006/0227577; (hereinafter Horiuchi).
Regarding claim 14, Shekhawat fails to disclose wherein the module controller carries out pulse-width modulation of the half-bridge with a phase and/or output frequency which can be externally specified to the module controller via an interface.
Horiuchi [e.g. Figs. 4 – 5] teaches wherein the module controller [e.g. 18] carries out pulse-width modulation [e.g. paragraph 010 recites “a pulse-width modulation circuit which pulse-width-modulates the output voltages from the first and second rectifier circuits”] of the half-bridge with a phase and/or output frequency which can be externally specified to the module controller via an interface [e.g. Interface IF].
It would have been obvious to one having ordinary skill in the art before the effective filing to modify Shekhwat by wherein the module controller carries out pulse-width modulation of the half-bridge with a phase and/or output frequency which can be externally specified to the module controller via an interface as taught by Horiuchi, in order to more accurately and efficiently control the system based on power needs while also preventing malfunction and/or damage to system components, thus improving the overall efficiency and performance of the system.

Regarding claim 15, Shekhawat fails to disclose wherein the module controller includes a serial interface for communication.
Horiuchi [e.g. Figs. 4 - 5] teaches wherein the module controller [e.g. 18] includes a serial interface for communication [e.g. Interface, IF].
It would have been obvious to one having ordinary skill in the art before the effective filing to modify Shekhwat by wherein the module controller includes a serial interface for communication as taught by Horiuchi, in order to more accurately and efficiently control the system based on power needs while also preventing malfunction and/or damage to system components, thus improving the overall efficiency and performance of the system.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant's argument with respect to claim 1 have been fully considered but they are not persuasive. 

Applicant(s) argue(s) with respect to claim 1:
“As recited in Claim 1, the claimed “filter inductor” is “connected between the centerpoint of the half-bridge and the AC terminal.” This means that the citation of the claimed “filter inductor” is made to one of the top two inductors illustrated horizontally in Figure 5. This citation of the claimed “filter inductor” cannot include any of the three inductors illustrated vertically in Figure 5, as these are not connected between the cited centerpoint and the cited AC terminal. 
Moreover, as shown above in Figure 5, the capacitors therein are not connected directly between the cited “filter inductor” and the cited “second AC voltage terminal.” Instead, the inductors illustrated vertically in Figure 5 are intervening components preventing the claimed direct connection between the filter inductor and the second AC voltage terminal. As a result, Shkhawat fails to teach or disclose all limitations of Claim 1.
For at least these reasons, the cited references, alone or in combination, do not teach, disclose, or suggest all limitations of Claim 1. Thus, the cited references cannot render Claim 1 obvious, and Claim 1 is in a condition for allowance. Moreover, the dependent claims are in a condition for allowance based at least upon their dependence upon the allowable Claim 1. The rejections are respectfully traversed and favorable action is requested.”

In response, the examiner respectfully submits that Shekhawat discloses a filter capacitor connected directly between the filter inductor and the second AC voltage terminal, where the filter inductor is connected between the centerpoint of the half-bridge and the AC voltage terminal (see Figs. 1 and 5 below). As stated below in Fig. 5, the filter inductor corresponds to the vertical inductor, where is connected between the center point P (upper terminal) and the AC voltage terminal (upper terminal).  


    PNG
    media_image1.png
    474
    459
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    339
    341
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838